Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 23, 2019

                                     No. 04-19-00209-CV

 Scott BURRIS, Ashley Burris, Wayne Burris, Lee Burris, Kenneth David, Cece Davis, Amy
Wilson, Mike Wilson, Daryl Green, Cathy Green, Jeffery Griggs, Cliff Jackson, Mamie Jackson,
 William Merrill, Tonya Spells, Quinton Perry, Angie Perry, Kenneth Shields, Tamara Shields,
                      Cathy Hight, Clinton Siples, and Michelle Siples,
                                         Appellants

                                               v.

SCHERTZ BANCSHARES CORPORATION, Individually and d/b/a Schertz Bank & Trust,
     Schertz Bank & Trust, and Mustang Valley Estates Homeowners Association,
                                    Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1512-CV
                           Honorable William Old, Judge Presiding


                                        ORDER
        The clerk’s record in this accelerated appeal was due May 16, 2019. On May 20, 2019,
the clerk filed a notification of late record asking for an extension to May 22, 2019. The clerk
filed the record on May 22, 2019. Accordingly, we GRANT the requested extension.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court